Watson, Judge:
These suits have been submitted for decision on the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, that the merchandise marked “A” and initialed BS (Initials) by Commodity Specialist B. Struminski (Commodity Specialist’s Name) on the invoices accompanying the entries the subjects of the above enumerated protests, which was assessed for duty at the rate of 16 cents per pound under the provisions of Item 429.80, T.S.U.S., for compounds of cellulose, consists of ethyl hydroxyethyl cellulose which is both a compound of cellulose described by Item 429.80 at the time of entry, and a substituted derivative of a polyhydric alcohol, ethylene glycol, such as is provided for in Item 428.46, T.S.U.S.
_ IT IS FURTHER STIPULATED AND AGREED that, referring to Schedule 4, Part 2, Subpart D headnote, T.S.U.S., the aforesaid ethyl 'hydroxyethyl cellulose is an organic compound which is described in more than one functional group, with the functional group covering merchandise provided for in Item 428.46, being first in order.
*84IT IS FURTHER STIPULATED AND AGREED that these protests are submitted upon this stipulation, being limited to the merchandise described hereinabove and to the claim that the said merchandise is properly dutiable at the rate of 3 cents per pound plus 15 per centum ad valorem under Item 428.46, T.S.U.S.
Accepting this stipulation as a statement of fact, we hold that the merchandise, marked with the letter “A” and initialed B.S. by Commodity Specialist B. Struminski on the invoices accompanying the entries covered by the involved protests, is properly dutiable under item 428.46 of the Tariff Schedules of the United States at the rate of 3 cents per pound, plus 15 per centum ad valorem, as a substituted derivative of polyhydric alcohol, ethylene glycol, as claimed.
To the extent indicated, the protest is sustained. As to all other merchandise, the claims are overruled.
Judgment will issue accordingly.